Citation Nr: 0022130	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus. 


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO).  A notice of 
disagreement was received in April 1999, and a statement of 
the case was received that same month.  A substantive appeal 
was received in June 1999. 


REMAND

In his April 1999 notice of disagreement, the veteran 
requested a Board hearing at the regional office.  He further 
indicated on his June 1999 substantive appeal that he wanted 
a Board hearing at the RO.  By letter dated in June 1999 
acknowledged the hearing request, but informed the veteran 
that there may be a waiting period for a hearing by a member 
of the Board sitting at the RO (Travel Board Hearing).  He 
was then asked to indicate if he wished to have a 
videoconference hearing instead.  A videoconference hearing 
was scheduled for August 18, 2000.  However, in reviewing the 
claims file, there is no written communication from the 
veteran showing that he ever agree to a videoconference 
hearing.  Moreover, the RO informed the undersigned member of 
the Board on August 18, 2000, that it had contacted the 
veteran to ascertain if he would appear for the scheduled 
videoconference hearing, but that he indicated that he still 
wanted a Travel Board hearing.  With no evidence of record 
that the veteran ever agreed to a videoconference Board 
hearing and the evidence of record clearly showing that he 
requested a Travel Board Hearing, the Board is of the opinion 
that the case must be returned to the RO so that the 
veteran's Travel Board Hearing request can be honored.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be placed in the 
appropriate place on the list of those 
awaiting a Travel Board Hearing at the 
RO.  After such a hearing is conducted, 
or in the event the veteran fails to 
appear or cancels this hearing request, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to afford the veteran a Travel 
Board Hearing as requested.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




